16 N.Y.2d 652 (1965)
In the Matter of Chris Strippoli, Individually and as President of No. 30 School District Association, Suing on Behalf of Himself and All Other Persons Similarly Situated, et al., Appellants,
v.
Robert R. Bickal et al., Constituting the Board of Education of the City of Rochester, et al., Respondents.
Court of Appeals of the State of New York.
Submitted May 18, 1965.
Decided May 27, 1965.
William L. Clay for appellants.
Arthur B. Curran, Jr., Corporation Counsel (John R. Garrity of counsel), for respondents.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed, without costs. (See Matter of Balaban v. Rubin, 14 N Y 2d 193, cert. den. 379 U.S. 881; Matter of Vetere v. Allen, 15 N Y 2d 259; Matter of Van Blerkom v. Donovan, 15 N Y 2d 399.) No opinion.